Case 6:17-cv-01638-GAP-T_S Document 104 Filed 07/09/19 Page 1 of 2 PageID 1651




                                  UNITED STATES DISTRICT
                                COURT MIDDLE DISTRICT OF
                                FLORIDA ORLANDO DIVISION

                                CASE NO.: 6:17cv1638-orl-31TBS

  PEGGY NOFTZ,

         Plaintiff,

  v.

  HOLIDAY CVS, LLC d/b/a
  CVS/PHARMACY #476, a
  Florida Corporation,

         Defendant.
                                  /

           NOTICE OF SETTLEMENT PURSUANT TO LOCAL RULE 3.08(A)

        Comes Now, Plaintiff, PEGGY NOFTZ and Defendant, HOLIDAY CVS, LLP, by and

 through the undersigned counsel, pursuant to local rule 3.08(a) and this Court’s Case Management

 and Scheduling Order (D.E. 12) and hereby files their Notice of Settlement.

                                       Certificate of Service

        WE HEREBY CERTIFY that the foregoing has been electronically filed with the Clerk of

 Court using the CM/ECF system. I also certify that the forgoing document is being served this

 day on all counsel of record or pro se parties who have appeared in this matter via transmission of

 electronic mail to: Darren Rousso, Esquire, Rousso Boumel Law Firm, PLLC (Counsel for

 Plaintiff)(Darren@roussolawfirm.com), Gavin Mackinnon, Esq., Kelly Kronenberg, P.A,

 (Counsel for Defendant) gmackinnon@kelleykronenberg.com on this 9th day of July, 2019.
Case 6:17-cv-01638-GAP-T_S Document 104 Filed 07/09/19 Page 2 of 2 PageID 1652




 ROUSSO BOUMEL LAW FIRM, PLLC             KELLEY KRONENBERG, P.A.
 9350 South Dixie Highway                 Attorneys for Defendant
 Suite 1520                               20 North Orange Avenue, Suite 1207
 Miami, Florida 33156                     Orlando, FL 32801
 (305) 670-6669                           Phone: (407) 648-9450
                                          Fax: (407) 648-4167
 By: /s/ Darren J. Rousso, Esq.
 Darren J. Rousso, Esq.                   /s/ R. Gavin Mackinnon
 Florida Bar No.: 0097410                 R. Gavin Mackinnon, Esquire
 Darren@roussolawfirm.com                 Florida Bar No. 0227810
 SERVICE EMAIL:                           Michael J. Rigelsky
 Pleadings@roussolawfirm.com              Florida Bar No. 126168
 Secondary Email: gen@roussolawfirm.com   Primary Email:
                                          gmackinnon@kelleykronenberg.com
                                          Secondary Email:
                                          gcocchiarella@kelleykronenberg.com
                                          Secondary Email:
                                          mrigelsky@kelleykronenberg.com
